DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 12 are objected to because of the following informalities:
Claim 1, line 11, recites “said container” and should be changed to read –said nectar container—.
Claim 1, lines 11, recites “said basin” and should be corrected to read – said feeding basin—.
Claim 12, line 2, recites “said float valve frame” and should be corrected to read –said frame of said float valve--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, 11, 16, 17, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the annular ring” in line 3 and it is unclear if this is the annular ring associated with the frame or with the buoyant member.
Claim 8 recites the limitation “Ethyl Vinyl Acetate (EVA) type foam” in lines 2-3 and it is unclear whether or not the annular ring is actually made of ethyl vinyl acetate (EVA) foam or a type of EVA foam.
Claim 11 recites the limitation “the annular ring” in lines 3-4 and it is unclear if this is the annular ring associated with the frame or with the buoyant member.
Claim 16 recites the limitation “the annular ring” in line 3 and it is unclear if this is the annular ring associated with the frame or with the buoyant member.
Claims 17, 18 and 19 all depend from a rejected claim and are also rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Colvin (US Patent 8863692) , hereinafter Colvin.
 Regarding claim 1, Colvin teaches a top-fill hummingbird feeder comprising: a nectar container (container 20; Fig. 6) with a liquid flow opening at a lower end (exit port 150 is at lower end of container 20; Fig. 6) and a removable cap at an upper end (lid 60 is at upper end of container 20; Fig. 2); a feeding basin positioned below the nectar container for containing nectar accessed by birds through at least one 
Regarding claim 2, Colvin teaches the limitations of claim 1, as indicated above. Colvin further teaches a float valve frame includes an annular ring having a rim and defining an open central area spanned by a bridge (see Figs. 6-8 wherein stopper seat 140 includes an annular ring with a rim (topmost portion of 140) and defines float holes 120a & 120b spanned by bridge members extending from 140), and the buoyant member includes an annular ring mounted against the rim (stopper 130 is annular in shape and is held against the rim of stopper seat 140; Figs. 6 & 8).
Regarding claim 3, Colvin teaches the limitations of claim 2, as indicated above. Colvin further teaches wherein the annular ring of the buoyant member is pressed onto the rim of the frame with an interference fit (annular ring of stopper 130 of is pressed and frictionally held onto the rim of stopper seat 140 with an interference fit (inherently an interference fit since stopper 130 moves with buoyant member 120); Col. 6, lines 4-7; Fig. 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 9, 12, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Colvin as applied to claims 1, 2 and 3 above, and further in view of Davis (US Patent 3450103), hereinafter Colvin and Davis, respectively.
Regarding claim 4, Colvin teaches the limitations of claim 3, as indicated above, and further teaches a frame (stopper seat 140; Fig. 6) and an annular ring (stopper 130; Fig. 6), but does not teach wherein the frame further includes at least one clip element that engages with or is adjacent a lower surface of the annular ring.
Davis teaches wherein the frame further includes at least one clip element that engages with a lower surface of the annular ring (prongs 114 engages with the surface of an annular ring and/or walls 101 of float 100; Fig. 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colvin to incorporate the teachings of Davis to provide a clip element that engages the annular ring as it secures the float to the frame so they may operate in unison, as understood by one of ordinary skill in the art.
Regarding claim 5, Colvin teaches the limitations of claim 2, as indicated above and further teaches the annular ring of the buoyant member (stopper 130; Fig. 6) and a frame (stopper seat 140; 
Davis further teaches where the buoyant member is secured on the frame with at least one clip element (parallel walls 101 of float 100 are secured to supports 113 via prongs 114; Fig. 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colvin to incorporate the teachings of Davis to secure the buoyant member to the frame with a clip, as doing so would secure the float to the frame so they may operate in unison, as understood by one of ordinary skill in the art.
Regarding claim 9, Colvin as modified teaches the limitations of claim 5, as indicated above and further teaches wherein said buoyant member annular ring (stopper 130; Fig. 6) is made of an expanded polystyrene foam (Davis – float 100 is made from foamed polystyrene; Col. 6, lines 33-34).
Regarding claim 12, Colvin teaches the limitations of claim 1, as indicated above and further teaches a float valve frame includes an annular ring having a generally flat upper surface and a downwardly depending wall that forms a rim (stopper seat 140 has a generally flat upper surface and a downwardly depending wall that forms a rim; Fig. 6), and the buoyant member includes an annular ring mounted against the rim (stopper 130 of float 120 is annular in shape and is held against the rim of the uppermost portion of stopper seat 140; Fig. 6). Colvin does not teach the outer perimeter of the upper surface forming a lip and at least part of an upper surface of the annular ring being captured under the lip. 
Davis teaches a float valve frame having an outer perimeter of the upper surface forming a lip (cover 60 has an outer perimeter which forms a lip at threaded shaft 66; Fig. 6) and wherein at least part of an upper surface of the annular ring being captured under the lip (see Figs. 3 & 5 wherein at least part of the upper surface of float 30 is held under shaft 66).

Regarding claim 13, Colvin as modified teaches the limitations of claim 12, as indicated above and further teaches the annular ring of the buoyant member is pressed onto the rim of the frame with an interference fit (Colvin- stopper 130 is held against the rim of the uppermost portion of stopper seat 140 with an interference fit (inherently an interference fit since the stopper 130 moves with buoyant member 120); Col. 6, lines 4-7).
Regarding claim 16, Colvin as modified teaches the limitations of claim 12, as indicated above and further teaches a frame (Colvin - stopper seat 140; Fig. 6) and an annular ring (Colvin - stopper 130 is annular in shape; Fig. 6). Colvin as modified does not teach at least one clip element that engages with or is adjacent a lower surface of the annular ring.
Davis further teaches wherein the frame further includes at least one clip element that engages with a lower surface of the annular ring (prongs 114 engages with the surface of an annular ring and/or walls 101 of float 100; Fig. 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Colvin to incorporate the teachings of Davis to provide a clip element that engages the annular ring, as it secures the float to the frame, as understood by one of ordinary skill in the art.
Claims 6, 7, 14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Colvin in view of Davis as applied to claims 4, 5, 9, 12, 13, and 16 above, and further in view of Ellis (US Patent 7600486), hereinafter Colvin, Davis and Ellis, respectively.
Regarding claim 6, Colvin as modified teaches the limitations of claim 5, as indicated above and further teaches said buoyant member annular ring (Colvin - stopper 130 of float 120; Fig. 6). Colvin as modified does not teach wherein the buoyant member is made of a closed-cell foam. 
Ellis teaches a pet drinking bowl, wherein the buoyant member annular ring is made of closed-cell foam (closed-cell foam material 23 is in the shape of a ring; Col. 3, lines 66-67; Fig. 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Colvin to incorporate the teachings of Ellis to provide a buoyant member made of closed-cell foam, because closed-cell foam is lighter than water and thus floats, as recognized by Davis (Col. 4, lines 36-39 (polystyrene foam is a type of closed-cell foam and floats)).
Regarding claim 7, Colvin as modified teaches the limitations of claim 6, as indicated above and further teaches said buoyant member annular ring is pressed onto the rim of the frame with an interference fit (Colvin – stopper 130 is pressed onto the rim of the uppermost portion of stopper seat 140 with an interference fit (inherently an interference fit since stopper 130 moves with buoyant member 120; Col. 6, lines 4-7)).
Regarding claim 14, Colvin as modified teaches the limitations of claim 13, as indicated above and further teaches said buoyant member annular ring (Colvin – stopper 130 of float 120; Fig. 6) but does not teach the buoyant member is made of closed-cell foam that does not absorb fluid.
Ellis teaches a buoyant member is made of a closed-cell foam that does not absorb fluid (buoyant material made of closed-cell foam which does not absorb fluid; Col. 2, lines 58-60).

Regarding claim 17, Colvin as modified teaches the limitations of claim 16, as indicated above and further teaches a buoyant member annular ring (Colvin - stopper 130; Fig. 6). Colvin as modified does not teach wherein the buoyant member is made of a closed-cell foam that does not absorb fluid.
Ellis teaches a buoyant member is made of a closed-cell foam that does not absorb fluid (buoyant material made of closed-cell foam which does not absorb fluid; Col. 2, lines 58-60).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Colvin to incorporate the teachings of Ellis to provide closed-cell foam that does not absorb fluid, because the liquid of the feeder will come into direct contact with the float and if the foam did absorb fluid it would become water logged and no longer float, as understood by one of ordinary skill in the art.
Regarding claim 19, Colvin as modified teaches the limitations of claim 17, as indicated above and further teaches the annular ring of the buoyant member is pressed onto the rim of the frame with an interference fit (Colvin – stopper 130 is held against the uppermost edge of stopper seat 140 (rim) with an interference fit; Col. 6, lines 4-7; Fig. 6).
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Colvin in view of Davis as applied to claims 4, 5, 9, 12, 13, and 16 above, and further in view of Goudey (US Patent 6685518), hereinafter Colvin, Davis and Goudey, respectively.

Goudey teaches a buoyant member made of Ethyl Vinyl Acetate (EVA) type foam (buoyant material can be made with EVA (ethylene-vinyl acetate);Col. 12, lines 58-64).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Colvin to incorporate the teachings of Goudey to provide EVA type foam, as it is a type of closed-cell foam which does not absorb liquid and this will allow the foam to float in the presence of liquid, as understood by one of ordinary skill in the art.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Colvin as applied to claims 1, 2 and 3 above, and further in view of Goudey (US Patent 6685518), hereinafter Colvin and Goudey, respectively.
Regarding claim 10, Colvin teaches the limitations of claim 3, as indicated above and further teaches a buoyant member annular ring (stopper 130 of float 120; Fig. 6) but does not teach wherein the buoyant member is made of an expanded polyethylene foam.
Goudey teaches a buoyant member which is made of an expanded polyethylene foam (buoyant device is made of polyethylene; Col. 12, lines 58-64).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colvin to incorporate the teachings of Goudey to provide expanded polyethylene foam, as it is a type of closed-cell foam which does not absorb liquid and this will allow the foam to float in the presence of liquid, as understood by one of ordinary skill in the art.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Colvin in view of Goudey as applied to claim 10 above, and further in view of Davis, hereinafter Colvin, Goudey and Davis, respectively.
Regarding claim 11, Colvin as modified teaches the limitations of claim 10, as indicated above and further teaches the frame (Colvin - stopper seat 140; Fig. 6) but does not teach wherein the frame further includes at least one clip element that engages with or is adjacent a lower surface of the annular ring.
Davis further teaches wherein the frame further includes at least one clip element that engages with a lower surface of the annular ring (prongs 114 of bridge 113 engage with or is adjacent a lower surface of the parallel walls 101 of float 100; Fig. 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Colvin to incorporate the teachings of Davis to provide a clip element that engages the annular ring, as it secures the float to the frame, so they may operate in unison, as understood by one of ordinary skill in the art.
Claims 15 and 18 and are rejected under 35 U.S.C. 103 as being unpatentable over Colvin in view of Davis and Ellis as applied to claims 6, 7, 14, 17 and 19 above, and further in view of Goudey, hereinafter Colvin, Davis, Ellis and Goudey, respectively.
Regarding claim 15, Colvin as modified teaches the limitations of claim 14, as indicated above and further teaches closed-cell foam (Ellis – closed-cell foam material; Col. 2, lines 58-60) but does not teach wherein the foam is selected from the group consisting of an Ethyl Vinyl Acetate (EVA) type foam, an expanded polystyrene foam and an expanded polyethylene foam.
Goudey teaches a foam which is made of an expanded polyethylene foam (buoyant device is made of polyethylene; Col. 12, lines 58-64).

Regarding claim 18, Colvin as modified teaches the limitations of claim 17, as indicated above as further teaches a closed-cell foam (Ellis - buoyant material made of closed-cell foam; Col. 2, lines 58-60) but does not teach wherein the foam is selected from the group consisting of an Ethyl Vinyl Acetate (EVA) type foam, an expanded polystyrene foam and an expanded polyethylene foam.
Goudey further teaches wherein the buoyant member is made of Ethyl Vinyl Acetate (EVA) type foam (buoyant material can be made with EVA (ethylene-vinyl acetate); Col. 12, lines 58-64).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Colvin to incorporate the teachings of Goudey to provide EVA type foam, as it is a type of closed-cell foam which does not absorb liquid and this will allow the foam to float in the presence of liquid, as understood by one of ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art additionally included is related to various types of animal feeders or devices with float valves which share similar structural limitations to those described in the current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A.B./               Examiner, Art Unit 3643              

/PETER M POON/               Supervisory Patent Examiner, Art Unit 3643